Citation Nr: 1736248	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  08-24 984	)	DATE
Advanced on the Docket	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for residuals of cold injury of the left lower extremity.  

2.  Entitlement to service connection for residuals of cold injury of the right lower extremity 

3.  Entitlement to a compensable evaluation for bilateral hearing loss.  


REMAND

The Veteran had active duty service from December 1954 to December 1956, to include service in the Republic of Korea.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2007 and June 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for residuals of cold injuries of the left and right lower extremities and a compensable evaluation for bilateral hearing loss, respectively.  

The Veteran testified before a Decision Review Officer (DRO) as to those matters in May 2008; a transcript of that hearing is associated with the claims file.  The Veteran and his spouse also testified at a Board hearing before the undersigned Acting Veterans Law Judge in April 2010; however, the Board was unable to transcribe a transcript of that hearing.  The Veteran was informed of this fact in an August 2010 letter, which also informed him of his right to another hearing.  

The Veteran indicated that he wished to have another hearing before the Board at his local RO in a September 2010 substantive appeal, VA Form 9, and attached his response to the Board's August 2010 letter to that VA Form 9.  However, the Veteran submitted that VA Form 9 and response to his local RO and not to the Board.  Unaware of the submission, the Board remanded the case in October 2010 for additional development, wherein the Board indicated that the Veteran did not respond to its August 2010 letter.  The case has been returned to the Board at this time for further appellate review following completion of the October 2010 remand directives.  

The Board has repeatedly attempted to contact the Veteran, including in a July 2017 letter, to clarify whether he still desired a Board hearing as to the issues on appeal.  The July 2017 letter indicated that if the Veteran did not respond to the letter, the Board would use the Veteran's previous selection to determine his choice of hearing.  He has not responded, and so the appeal must be remanded in order for a hearing before the Board to be scheduled, as per the Veteran's unambiguous September 2010 response.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

Schedule the Veteran for a Board hearing for the issues of service connection for residuals of cold injuries of the left and right lower extremities and increased evaluation for bilateral hearing loss.  The AOJ should notify him of the date, time and location of this hearing, and place a copy of the hearing notice letter in the claims file.  If, for whatever reason, the Veteran withdraws his request for a hearing or fails to report for same, please add appropriate documentation to the claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

ATTORNEY FOR THE BOARD	M. Peters, Counsel
Copy of Decision Sent to:	California Department of Veterans Affairs

